 SCHOENFELD CORDAGE CO., INC.117WE WILL NOTdiscouragemembership in Retail Store Employees Union,Local 1099, Retail ClerksInternational Association,AFL-CIO,or any otherlabororganization,by discharging any of our employees,or in any mannerdiscriminating in regard to their hire or tenure of employment or any term orcondition of employment.WE WILL NOT directly, or by implication, threaten employees with the with-drawal of existing privileges or with other forms of reprisals because of theirunion membership or activities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of the right to self-organization,to form organizations,to join or assist the above-named or any other labor organization,to bargaincollectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrainfrom any orall such activities,exceptto the extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.WE WILL offer to Louise Crain and Judith Millerimmediate andfull re-instatement to their former or a substantially equivalent position,withoutprejudice to seniority and other rights and privileges,and make them wholefor any loss of pay suffered as a result of the discrimination against them.SUPEREx DRUGS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)SUPEREx DRUGSOF KENTUCKY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving inthe ArmedForces oftheUnitedStates of their right to full reinstatement uponapplication in accordancewiththe Selective ServiceAct and the Universal MilitaryTrainingand ServiceAct of 1948,as amended,after dischargefrom the ArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice,TransitBuilding, Fourthand VineStreets,Cincinnati,Ohio,45202,TelephoneNo. Dunbar1-1420, if theyhave any question concerning this notice or compliance with itsprovisions.Schoenfeld Cordage Co.,Inc.andLeonard L.Eythell,Curtis C.Meeker,Leo W. Eythell,James Chappel,Belton Brown, Jr.,and Leo Smothermon.Cases Nos. 23-CA-1508-1,23-CA-1508-2,23-CA-1508-3, 23-CA-1508-4, 23-CA-1508-5, and 23-CA-1508-6.June 26, 1963DECISION AND ORDEROn April 22, 1963, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-143 NLRB No. 12. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDate Report.Thereafter, the Respondent i filed exceptions to the Inter-mediate Report and a supporting brief.The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.i The Respondent Employer's request for oral argument before the Board is herebydenied as the record, the exceptions, and brief adequately present the issues and positionsof the parties.2Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Fanning,and Brown].INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management Rela-tions Act of 1947, as amended, 61 Stat. 136, 73 Stat. 519, herein called the Act,was heard before Trial Examiner Robert E. Mullin in Houston, Texas, on Febru-ary 5, 1963, pursuant to due notice to all partiesThe complaint, issued by theGeneral Counsel of the National Labor Relations Board, and based on chargesduly filed and served, alleged that the Respondent had engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Act. In its answer, duly filed, theRespondent conceded that it was engaged in commerce within the meaning of theAct, but it denied having committed any unfair labor practices.At the hearing all parties were afforded full opportumty to be heard, to examineand cross-examine witnesses, to introduce relevant evidence, and to argue orallyThe parties waived oral argument. Subsequent to the hearing, helpful and com-prehensive briefs were submitted by both the General Counsel and the Respondent.'Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation with its principal office and place ofbusiness in the city of Houston, Texas, where it is engaged in the wholesale distribu-tion of cordage, steel, and wire products.During the 12 months preceding thehearing, a representative period, the Respondent purchased and had shipped to itswarehouse in Houston, from points outside the State of Texas, goods and materialsvalued in excess of $50,000.During this same period, the Respondent made salesof goods directly outside the State of Texas valued in excess of $50,000.Uponthe foregoing facts, the Respondent concedes, and I find, that Schoenfeld CordageCo., Inc., is engaged in commerce within the meaning of the Act.II.THE CHARGING PARTIES INVOLVEDNo labor organization is involved in this matter.The charges herein were filedby six individuals, all enumerated in the caption, who were employees of the Re-'In addition to its brief, the Respondent also submitted an extensive set of proposedfindings of fact and conclusions of law.These have been fully consideredThey areadopted only to the extent that they are consistent with the findings and conclusions setforth hereinafter in this report. SCHOENFELD CORDAGE CO., INC.119spondent at the time of the events which gave rise to this proceeding.Whetherthey remained employees within the meaning of the Act is an issue in this caseIII.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent in the conduct of its business,during the period in question,employed onlya smallcomplement of workers.These were divided into twogroups.One, the warehouse employees,approximately eight in number,workedin what was known as the steel department and the twine and nail department.Theother group of employees,about six in number,was made up of over-the-roaddrivers in the Respondent's trucking operation.The latter were engaged in long-distance hauling of cordage and steel products to the employer's customers.RalphPennington was the foreman in charge of both groups of employees.Harold A.Hespelt was the general manager for all of the Respondent'soperations.The sixindividuals who filed the charges in this case were working in the warehouse atthe time of the dispute which gave rise to the present proceeding.Leonard Eythell, one of the aforesaid warehouse employees, testified that afterwork on the evening of October 3, 1962, he, Curtis C. Meeker, Leo Eythell, JamesChappel, Belton Brown, Jr., and Leo Smothermon, all six of whom were coworkers,met and discussed the course of action they should follow in seeking a wage raise.The same group met again the next evening and at that time decided that on thefollowing morning they would ask Foreman Pennington for a pay increase of 10cents an hour.Leo Eythell wrote out the wage request as to each of the six menon a piece of paper and Leonard Eythell, his brother, was designated by the groupas the spokesman.Prior to reporting for work on October 5, the six employeesassembled at a restaurant near the Respondent'spremises where they reviewedbriefly their plan to demand a wage raise from the foreman and then proceededto the warehouse where they were scheduled to start work at 8 a.m.The group arrived at the warehouse at 7:45 a.m.The employees changed intotheir work clothes and immediately thereafter went out into the warehouse.LeonardEythell then went to Pennington's office.There he told the foreman that theemployees had been discussing a raise and had formulated their request on a slipof paper which Eythell then handed to Pennington.According to the employee,the foreman looked at the paper and then stated, "This is out of the question, whowrote this?"When Eythell declared that he was the writer, Pennington said, "Well,let's go out and have a talk with these fellows."The two thereupon proceeded tothe warehouse where Pennington showed the paper to the five other employees anddemanded, "Whose idea was this?" 2When no one stepped forward to answerhis question, the foreman then asked each employee if he would stay with theCompany at his current wage.Each, in turn, stated that he would do what theothers did.In asking Curtis Meeker this question Pennington suggested that thisemployee had been the ringleader in the movement.Meeker, however, denied thathe was responsible.3At this point, according to Pennington, he told the employees,"Well, if that is it, that is it, that is all I can do."According to the foreman,several in the group then said, "Let's go," and thereupon the six men left thewarehouse.Leonard Eythell testified, however, that after determining that theemployees would stay together, the foreman abruptly ordered them to leave withthe statement, "Well.you fellows just go, go, get out of here."Eythell's testi-mony was corroborated by Perry Emberton, a witness called by the Respondent.Emberton was a truckdriver who was present during the confrontation of the em-ployees by Pennington.According to him, Pennington concluded the meeting withthe statement, "Well, I can't help you. I have tried and I can't help you . . . .If this is the way it's going to be, you will just have to go.It is my conclusionthat the testimony of Eythell and Emberton in this connection is the more accurateas to the manner in which the employee conference with Pennington was terminated.The six employees left the premises shortly after 8 a.m. that Friday morning.This was the regular payday at the Respondent's warehouse and the employeescustomarily received their checks at noon on Friday.At approximately thattime on October 5, the six employees here involved returned to the companypremises and reported to Pennington's office.There Pennington handed each onehis final check with no comment other than the statement that if anyone was dis-2This quotation and the one in the preceding sentence are from Pennington's testimony.3There was no dispute in the testimony in this connection.Eythell testified thatPennington stated to Meeker,"I believe you are the one behind all this mess I think youstarted it."Pennington conceded, "I asked him [Meeker] if it was his idea ..Hesaid no, he didn't have nothing to do with it." 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied with the amount the employee would have to discuss it with the book-keeper.Upon receiving their checks the employees then departed.On October 6, the following morning, the Charging Parties concluded that theywouldabandon all efforts to secure a raise and that insteadthey wouldseek rein-statement.Theymet once more at the restaurant near the warehouse and againappointed Leonard Eythell to bring their request to Pennington.According toEythell,he immediately went to the warehouse where he told Pennington thatthe men had given up their request for a raise and were ready to go back to workat their old rate.Eythell testified credibly that Pennington rejected their offer withthe statement,"Well.I have got a lot of work around here to be done .. .I need you guys.We have work over at the other yard, steel to be moved here, .but I can't hire you back and I know Harold [Hespelt] wouldn't have you back."According to Pennington,when Eythell told him that the men were ready to returnat their old pay scale, his response was, "I couldn'thire you right now."On theother hand, in a prehearing affidavit the foreman stated that on October 5, "1 didn'tfire them because I needed them."On cross-examination,he explained that he didnot reemploy at least some of the six employees on October 6, because all of themhad "resigned or quit."4None of the six individuals who sought reinstatementhas ever been reemployed.The foregoing findings represent,unless otherwise noted,themutually corro-borative accounts of the events of October 5 and 6, as related by both the witnessesfor the General Counsel and the Respondent.In only one significant respect didthe testimony of Pennington differ from that of the employees.To that conflictwe will now turn.Foreman Pennington testified that at the time when Leonard Eythell first cameto him on the morning of October 5, the employee stated that if he and his coworkersdid not get a raise they would quit.General Manager Hespelt testified that about8:45 that morning Pennington told him that the warehouse employees had cometo him with a demand for more money and had declared that if they did not get it"theywere going to quit " Leonard Eythell denied that he made any suchdeclaration either during his conversation with Pennington or at any other time.Apart from Hespelt, none of the Respondent'switnesses gave any support to Pen-nington'stestimony that Eythell told him the employees would quit unless theCompany acceded to their demand. Emberton, a witness for the Respondent whotestified that he was present when the foreman met with the six employees,did nottestify that Eythell or any of the other members of that group made any such state-ment.James Frazier, a warehouse employee, was on vacation on October 5Hetestified that Pennington telephoned him that morning to ask that he return to workimmediately because the other warehouse employees had "walked out" on him .5More significant than any of the foregoing, however, was the testimony of Eva-MarieAndres, bookkeeper for the Respondent. She testified that when she reported forwork about 8 a m. on October 5, Pennington came to the office and told her thatthere would be no warehouse labor that day because all of the employees hadwalked out.According to this witness, about 10 to 15 minutes later Penningtonreturned to the office and told her to pay off everybody in the warehouseShetestified that upon inquiring as to the reason for this action, Pennington told her"Well, these boys wanted a raise, and I couldn't give it to them, so they all walkedout."She further testified that later in the day she asked General Manager Hespeltwhether he would take any of the warehouse employees back and he replied, "No,no, definitely not.They walked out and they will stay out."According toMiss Andres, the following morning after Eythell had come to see Pennington, sheagain asked Hespelt if be would reconsider taking back any of the men and heanswered, "No,.he wouldn't even think about it . . . be just wouldn't haveanybody back."This same witness testified that on an occasion about a monthlater,and after the Labor Board had begun its investigation of the charges, sheasked Hespelt if he would ever reemploy Leo Eythell and James Chappel, both ofwhom were older employees.According to Miss Andres, the general manager toldher that if required he "would take those two boys back, but he would make ithard and impossible for them so they would quit within a week."Miss Andres specifically denied that at any time during the above period hadPennington told her that the warehouse employees quit because they were denieda raiseShe further testified, "He just stated that they walked out because theydidn't get a raise."Miss Andres was a persuasive witness and her testimony wasneither contradicted nor denied.On the basis of the foregoing,it ismy conclusionsThis quotation is from Pennington's testimonyThe quotation is from Frazier's testimony SCHOENFELD CORDAGE CO., INC.121that at no time on October5 did Leonard Eythell or anyof the other ChargingParties tell Pennington that ifthey did notget a raisethey wouldquit.It is myfurtherconclusion that after Penningtonhad polledthese six employees as to theirindividual views and discovered that they planned to stay together he ordered them toleave the premises and then had the bookkeeper prepare finalpaychecksfor all ofthem.The GeneralCounsel alleges that after the six Charging Parties banded togetherto seek araise, theycollectivelyleft the Respondent's premiseson October 5 andupon their return the next day Pennington discriminatorily refused to rehire or re-employ them.The Respondent contends that these employees voluntarily quitwhen Pennington was unable to grant them a wage increase and that when theyreturned on the followingday it was underno obligationto rehire them.I have alreadyfound thaton October5, the six employees did not threaten toquit unless their demand was met, nor did they voluntarily terminate their employ-ment. In banding togetherfor thepurpose of securing a wage increase they wereengaged in protected concertedactivity.When Pennington denied their requestfor a pay raise and ordered them off the premisestheyleft togetherand by theircollective action became economic strikersArthur J. Wiltse, d/b/a The Ann ArborPress,85 NLRB58, 61-63, enfd.,188 F.2d 917 (C.A. 6).6 In thatrole they wereentitled to reemployment upon their unconditional request for reinstatement if theirjobs were still open.N.L.R.B. v. Globe Wireless, Ltd.,193 F. 2d 748 (C.A. 9);N L.R B. v. MackayRadio & TelegraphCo.,304 U.S. 333, 345-347.TheRespond-ent contends that in October its business had already gone into a seasonal decline, sothat when the employees returned on October 6 it had no further needfor them.At thehearing the Respondent also set forth numerous objectionsthatithad toeachof the individual employees which allegedly served as added bases for notreemploying them.The factswith respect to these issues will now be considered.On October 5, 1962, the Respondent had eight warehouseemployees.Six ofthese were the complainants herein. James Frazier and Ed Frost were the othertwo.Frost had been hired only a few days before 7 and was not at work on themorning ofOctober 5He returned that afternoon.Frazier was on his vacationon October 5 and was scheduled to be off for another weekPennington calledhim back to work immediately after the complainants left.The foreman testifiedthat on Friday he kept the warehouse operating with the help of Frazier, Frost,and some of the over-the-road drivers.Thereafter, the Respondent hired severalreplacements.iAbout a week after October 5, one James T. Smith was hired andwent to work in the warehouse.Approximately 1 week later, Smith quit.9Onor about October 29 Curley Lee Brown was hired to work in the warehouse and onor about November 14 Elisha Outlaw was hired for similar employment. Inmid-January 1963, Perry Emberton left the trucking department and went to workin the warehouse.1°On or about January 29, Jessie Lee Brown, another over-the-road driver, was transferred to the warehousePennington testified that at thetime of the hearing the Respondent had five men working in the warehouse.iiHe also testified that during the period subsequent to October 5, 1962, the Respond-ent occasionallyused certaincontract workers on a day-to-day basis for warehouseassignments.Penningtonsecured these additional workers froman organizationknown as Labor Pool, Inc. Pennington conceded that one such individual workersupplied by Labor Pool had been used in the Respondent's warehouse almost con-stantly for a month and that another Labor Pool employee had been there almostas long.During the fall of 1962 the Respondent was engaged in the process of movingitswarehouse operations from one location in Houston to another point severalmiles away.Hespelt testified that by October 5 the move was almost completedand that for this reason he and Pennington were preparing to reduce the workforce in the warehouse and would have done so regardless of whether the sixOTheoriginal charges alleged that Pennington discriminatorily terminated themThecomplaint,however, contained no such allegationI, 'therefore,make no finding in thatconnection.7Pennington testified that Frost was hired onOctober 1.8The findings as to the hiring of replacements is based on Pennington's testimony.9The Respondent contends that Smith was hiredas truckdriverPennington conceded.however,that Smith worked only in the warehouse throughout the course of his employ-mentUnder these circumstances he must be considered a warehouse employee during hisbrief tenure.I so find10He remained there for a few weeks and then quit the Respondent's employ11These were Frazier, Curley Lee Brown,Outlaw, Jessie Lee Brown, and Frost. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees had left on that date.This testimony, however, was not supported byother evidence in the record.Pennington, for example, conceded that in Octo-ber he had the same number of men working in the new warehouse as in the oldwarehouse befor the move and that the new facilities were substantially largerthan the old.Furthermore, on October 1, the Respondent hired Ed Frost as anew employee in the warehouse. If the Company had been planning a substantiallayoff of workers early in October it would seem most unusual for it to hire anew employee immediately before it began such a reduction in force.The Respondent also contends that in the fall of the year it customarily experi-ences a seasonal decline which necessitates a layoff in the warehouse, so that theemployees in question would soon have been off the payroll in any event.Thiscontention was not borne out by the record.Leonard Eythell, an employee for 3years, testified that he had never experienced a general layoff.He further testified,credibly and without contradiction, that in the fall of 1961 only one member ofthe warehouse crew was laid off for lack of work and that this individual was offfor only 1 week.12Moreover, in this connection, Pennington conceded that dur-ing the fall and winter of 1961 and 1962, no warehouse employee was actuallytaken off the payroll and no benfits of any employees were canceled.The Respondent also contends that the need for a layoff was great because ithad been operating at a loss throughout the calendar year 1962. It is true thattheRespondent was losing money. Fiscal records offered by the Respondentestablished the fact that for the first 8 months of 1962, the Company had lost over$13,000.On the other hand, Andres, the company bookkeeper, testified thatbusiness was about the same in the fall of 1961 as it had been in 1962.Her testi-mony in this regard was not disputed by any witness for the Respondent.Further-more, in 1961, when the Company had also operated at a loss,13 this fact had notcompelled the Respondent to effectuate a general layoff.The Respondent offered considerable testimony as to alleged deficiencies of eachof the six Charging Parties.Thus, Pennington testified that Leonard Eythell andBelton Brown were not "dependable," James Chappel made many mistakes, LeoSmothermon "didn't follow orders," and Curtis Meeker had a high accident rate.Of the entire group, Pennington testified that only Leo Eythell was a good worker.Pennington conceded that on October 6 he would have reemployed Leo Eythellhad it not been for the general manager's disapproval.According to Pennington,"Hespelt suggested that I didn't [rehire Eythell] and he [Hespelt] is the manager."In a prehearing affidavit, dated October 30, 1962, Pennington averred, "If it was upto me I would hire Leo Eythell back, but Mr. Hespelt won't let me. I wouldn'thire Leonard [Eythell] back because I think he was the one who caused all the mento quit."In this same affidavit Pennington made no mention of any other reasonsfor refusing to rehire Leonard Eythell or any of the other employees involved.Perry Emberton, a witness for Respondent, testified that about a week after October 5,he was present during a conversation between Pennington and one of the truckdriversin which the foreman stated that the six employees had "hurt him and done himdirty when they walked out and left him in a bind." In the light of the foregoing, itismy conclusion, and I find, that the numerous alleged deficiencies and other un-desirable characteristics in the six employees about which Pennington and Hespelttestified at the hearing were all afterthoughts which did not occur to these super-visors until long after October 6.Lastly, in this connection, it is relevant to notethat at the hearing Hespelt was asked why the Respondent had not called back anyof these employees when it began hiring new warehouse workers late in October.To this question, the general manager answered, "Well, I figure this way, the menwere dissatisfied.Otherwise they wouldn't have left.And they hadn't been backand said anything to Joe personally or discussed it with him . . . "Of course, asfound above, on October 6, Leonard Eythell, on behalf of all six of the men, hadcalled upon Pennington and stated that all of them were willing to return to workimmediately at their old rate of pay.On the basis of the foregoing, it is my conclusion that the General Counsel hasestablished that the Respondent's failure on October 6 and thereafter to reemploythe six employees here involved was not due to lack of work, a seasonal decline inbusiness, the Company's financial condition, or any deficiencies in the work habitsof the individual men.On October 6, when Leonard Eythell sought reinstatementfor himself and his coworkers, Pennington told him that, although there was work'Thiswas Rex Short.13 The Respondent had been operating at a loss for several years, dating to a time In,1960 when a corporate official was found guilty of having embezzled some $152,000 fromthe corporation. SCHOENFELD CORDAGE CO., INC.123for them, "Harold [Hespelt] wouldn't have you back."About a week later Penning-ton told one of the truckdrivers that the six employees "had hurt him and done himdirty when they walked out." In his affidavit,Penningtonconceded that he wouldnot rehire Leonard Eythell "because I think he was the one who caused all of themen to quit."On October 5 and thereafter General Manager Hespelt stated toAndres, the bookkeeper, that the six employees "had walked out and they will stayout," that "he just wouldn't have [any of them] back," and that even if he werecompelled to reemploy Leo Eythell and James Chappel he "would make it hard andimpossible for them so they would quit within a week."As found earlier herein,the course of conduct engaged in by these six employees was protected concertedactivity.When they returned on October 6 to seek reemployment their jobs hadnot been filled.On this record, and on the findings set forth above, it is my con-clusion that they were denied reinstatement because they had engaged in protectedconcerted activity.Accordingly, I find that by refusing to reemploy Leonard L.Eythell, Curtis C. Meeker, Leo W. Eythell, James Chappel, Belton Brown, Jr., andLeo Smothermon on October 6, 1962, and thereafter, the Respondent violated Sec-tion 8(a) (1) of the Act.Southern Pine Electric Cooperative,104 NLRB 834, 835,enfd. 218 F. 2d 824 (C.A. 5), cert. denied 350 U.S. 830;N.L.R.B. v. Kennametal,Inc.,182 F.2d 817 (C.A. 3).14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effectsof the unfair labor practices and to effectuate the policies of the Act.Having found that on October 6, 1962, the Respondent discriminatorily refused toreemploy Leonard L. Eythell, Curtis C. Meeker, Leo W. Eythell, James Chappel,Belton Brown, Jr., and Leo Smothermon, I will recommend that the Respondentoffer them immediate and full reinstatement, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss of earnings thatthey may have suffered from the aforesaid date to the date of the Respondent'soffer of reinstatement.The backpay of the foregoing employees shall be computedin accordance with the formula approved in F.W. Woolworth Company,90 NLRB289, with interest computed in the manner and amount prescribed inIsis Plumbing& Heating Co.,138 NLRB 716. I will also recommend that the Respondent berequired to preserve and upon request make available to the Board or its agents,payroll and other records to facilitate the computation of backpay due.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act2.By banding together for the purpose of seeking a wage raise from the Re-spondent the Charging Parties were engaged in protected concerted activity3.By discriminatorily refusing to reemploy Leonard L. Eythell, Curtis C. Meeker,Leo W. Eythell, James Chappel, Belton Brown, Jr., and Leo Smothermon, thereby-discouraging protected concerted activity, the Respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, and in so doing, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act."The complaint did not allege a violation of Section 8(a) (3) of theActWhether the,discriminatory refusal to reemploy is found to be a violation of Section 8(a) (3) or ofSection 8(a) (1), the Board has held that the same remedy is necessary to effectuate thepolicies of the Act.Elwood C. Martin,et at, a co-partnershop d/b/a Nemec CombustionEngineers,100 NLRB 1118,1119,enfd.207 F. 2d 655 (C.A. 9),cert denied 347 U.S. 917. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby recommend that the Respondent, SchoenfeldCordage Co., Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging protected concerted activity on the part of its employees, bydiscriminating in regard to their hire, tenure, or any other terms or conditions ofemployment.(b) In any other manner interfering with,restraining,or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer to Leonard L. Eythell, Curtis C. Meeker, Leo W. Eythell, JamesChappel, Belton Brown, Jr., and Leo Smothermon immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudices totheir seniority or other rights and privileges, and make them whole in the mannerset forth in the section of the Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary to analyzethe amounts of backpay due.(c) Post at its warehouse in Houston, Texas, copies of the attached noticemarked "Appendix." 15Copies of such notice, to be furnished by the RegionalDirector for the Twenty-third Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.16Is In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"A Recommended Order of a TrialExaminer"in the notice. In the further event that the Order be enforced by a decree ofa United States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."16 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to reemploy or otherwise discriminate against any em-ployee because of his having engaged in protected concerted activity.WE WILL offer Leonard L. Eythell, Curtis C. Meeker, Leo W. Eythell,James Chappel, Belton Brown, Jr., and Leo Smothermon immediate and fullreinstatement to their former or equivalent positions, without prejudice to theirseniority or other rights and privileges, and make them whole for any lossof pay suffered as a result of the discrimination against them.WE WILL NOT in any other manner interfere with, restrain, or coerce anyemployees in the exercise of the right to self-organization, to join or assist anylabor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of RED BALL MOTOR FREIGHT, INC.125collective bargaining or mutual aid or protection,or to refrain from any andall such activities.SCHOENFELD CORDAGE CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston, Texas,77002, Telephone No.Capitol 8-0611,Extension 271, if they have any question concerning this notice orcompliance with its provisions.RedBall MotorFreight, Inc.andGeneral Drivers,Warehouse-men and Helpers Local Union No. 968;Dallas General Drivers,Warehousemen and Helpers,LocalUnion No. 745; TruckDrivers and Helpers Local Union No. 568,all affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 23-CA-1435.June 26, 1963DECISION AND ORDEROn March 5, 1963, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missalof these allegations of the complaint.Thereafter, the Re-spondent and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.143 NLRB No. 32.